Title: Report on the Actual Tonnage Employed Between the United States and Foreign Countries for a Year Ending the 30th of September 1792, [10 January 1794]
From: Hamilton, Alexander,Treasury Department
To: Speaker of the House of Representatives



[Philadelphia, January 10, 1794Communicated on January 13, 1794]
[To the Speaker of the House of Representatives]


The Secretary of the Treasury respectfully reports to the House of Representatives a Statement of the actual Tonnage employed between the United States and Foreign Countries for a year ending the 30th of September 1792, which is the statement that remained to be reported of those required by their order of the 3d instant.

Treasury DepartmentJanuary 10th. 1794

